Order denying motion to confirm award unanimously reversed, with ten dollars costs and disbursements to the appellant, and the said motion granted. Order - granting motion to vacate award unanimously reversed, with ten dollars costs and disbursements to the appellant, and said motion denied. The irregularities relied on by respondents are without substance and were waived by then voluntary participation in the arbitration proceeding with knowledge thereof. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.